Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 16 November 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	The Examiner does not find the arguments directed to the PTAB’s errors persuasive as the Board’s decision is binding and the Board applied the most recent USPTO guidelines in the decision. Arguments directed to the amendments since the last PTAB decision will be addressed and considered. 
	Applicant argues Example 21 on pages 19-21 of the Remarks, but the Examiner again asserts that the concepts, facts, and subject matter are not similar to the current claims. Lifetime benefits through periodic payments for individual participants is not a problem necessarily rooted in computer technology and is a business problem or insurance/annuity problem that has been applied in a technological environment, that of computing and the computer has been used as a tool to implement the concept. Using technology to solve a business problem does not equal a problem necessarily rooted in computer technology.	Additionally, the Examiner restates the response to arguments from the Non-Final dated 23 June 2021 with reference to the previous PTAB decisions affirming the Examiner’s 101 rejection.
Applicant's arguments filed 16 November 2021 with respect to the 112(a) rejection have been fully considered but they are not persuasive. 	The Examiner believes the Applicant has misunderstood the 112(a) rejection on pages 7-8 of the Non-Final rejection. The method claims do not recite the component or technology that is performing the function in the claims, for example claim 1 recites “ceasing to make the periodic redemption payments to participants upon their death.” The claim is a generic recitation of the species disclose in the specification of ceasing to make payments. In other words, the limitation under the BRI claims ALL manners of ceasing to make payments, which the specification only discloses a specific species, that of a computer or periodic redemption recalculation processor, that ceases to make payments. The Examiner suggests amending the claims to recite “ceasing, by [processor], to make the periodic …” as well as the other identified limitations in the rejection in order to properly adhere to 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to processing a financial transaction, particularly to providing a periodic payment from an investment fund without significantly more. Under Prong 1 of step 2A, the claim(s) recite(s) automatically calculating periodic financial payments to participants using an electronic longevity retirement protection system automatically provide periodic payments for the duration of the participants’ lifetimes through the steps of receiving a financial investment and associating it with an account, determining a projected longevity, investing, calculate a risk assessment, calculating projected assets and payments, calculating the difference between actual and projected (subtraction), buy and sell investment assets based on information, determining an expected redemption pattern for each participant by calculating an actuarial present value of the stream of expected redemptions based on the financial investment of each participant, expected longevity of the participant, an expected rate of return on the financial investment, and an estimated cost of operating a longevity retirement protection fund for the participant, automatically providing periodic redemption payments, ceasing to make periodic redemption payments upon death, and calculating a surplus. This concept falls under the abstract idea grouping of certain methods of organizing human activity, specifically a fundamental economic principle, commercial or legal interactions, and managing relationships between people. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the claim recites the additional elements of a projected longevity processor, an investment management processor, a periodic redemption recalculation processor, a trading processor, a projected redemption calculation processor, a redemption payment processor and a database to perform the receiving, calculating, investing, determining, and adjusting. The processor is recited at a high-level of generality (as a generic processor because the virtual processors under the BRI of the claims is a single main processor of a system) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, the claims appear to use the computer as a tool to perform the abstract idea (MPEP 2106.05(f)) because the claimed invention could be performed manually or by hand, albeit at a slower pace, than the computer but as the MPEP states “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components performing generic computer functions that do not meaningfully limit the abstract idea. The processors of the claims are considered to be generic because they are described at a high level of generality and a general purpose processor is flexible and designed to be programmed to perform many functions. The specification at [0036]-[0038] describe the processors as being virtual processors of a main processor under the broadest reasonable interpretation of the claims. The database is described and functions as a database is intended to function, that is to say store and retrieve data from memory, see fig 2 and [0036]-[0038]. Although part of the abstract idea, performing repetitive calculations, receiving, processing, and storing data, electronic record keeping, and automating mental tasks are generic computer functions and much of the claims are generic computer functions being performed by generic computer components, further showing that merely using the computer to implement the abstract idea or “apply it” fails to meaningfully limit the abstract idea. Viewing the limitations as an ordered combination does not add anything further that looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claim is not patent eligible.
Dependent claims 2-19 and 23-36 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims do not contain additional limitations that meaningfully limit the abstract idea of the claims because the limitations are generic computer functions (performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, see MPEP 2106.05(d)) and extra solution activity, and further steps of the abstract idea of providing periodic payments by further refining the abstract idea with obtaining actuarially relevant medical information, which further refines the longevity calculation, something that is extremely widespread in the annuity and life insurance industry. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per Lizardtech v ERM, the method claims do not recite the component or technology that is performing the function and therefore are claiming the generic over the specified embodiments in the specification without support. For example claim 1 recites “calculating project cumulative assets and projected periodic redemption payments for the system,” “monitoring periodic redemption …” “determining the difference …” “calculating the difference …” “ceasing to make the periodic …” and “calculating a surplus ..” without specifying what component or system is performing the method step. The specification does not disclose or support all manner of performing the above functions. Claims 2-19 and 35 additionally suffer from the same 112(a) issue that recites the function without specifying what is performing the function thereby improperly claiming all manner of performing the function (generic v specific). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dellinger US 20110131149, Chen US 20030233301, Lyons US 20080281742, Lutnick US 20070226123 and Anderson US 5,754,980.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692